The decisive question presented on the appeal in the instant case is: Eliminating purely expert opinion evidence — merely advisory to assist the triers of fact (Watkins v. Cavanagh,61 Idaho 720, 724, 107 P.2d 155, 156; Nistad v. Winton Lumber Co.,61 Idaho 1, 4, 99 P.2d 52, 53; Evans v. Cavanagh, 58 Idaho 324,331, 73 P.2d 83, 85;) — are the findings of the board supported by substantial, competent evidence? The record shows they are. This court is firmly committed to the rule that where the findings of the board are supported by substantial, competent evidence, they will not be disturbed. Bower v. Smith,et al., 63 Idaho 128, 118 P.2d 737, 740; O'Neil v.Madison Lumber  Mill Co., 61 Idaho 546, 551, 105 P.2d 194,196; Knight v. Younkin, 61 Idaho 612, 621, 105 P.2d 456, 459;Golay v. Stoddard, 60 Idaho 168, 173, 89 P.2d 1002, 1003;Potter v. Realty Trust Co., 60 Idaho 281, 289, 90 P.2d 699,703; Rand v. Lafferty Transportation Co., 60 Idaho 507, 514,92 P.2d 786, 789; Brink v. H. Earl Clack Co., 60 Idaho 730, 735,96 P.2d 500, 501; Totton v. Long Lake Lumber Co., 61 Idaho 74,79, 97 P.2d 596, 598; Constitutional Amendment Article V, Section 9, ratified November 3, 1936; Idaho Session Laws, 1937, p. 498. Therefore, I concur.
I am authorized by Mr. Justice Morgan to say he concurs in the views herein expressed. *Page 375